PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/692,727
Filing Date: 22 Nov 2019
Appellant(s): Biological Life, Inc.



__________________
Clark A. Puntigam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(1) Claim(s) 1, 2, 4-7, 10, 12, 13, 15, 17 and 18 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over lreson et al. (2001), of record, in view of Gurib-Fakim et al. (2005).

(2) Claim(s) 1, 2, 4-8, 10, 12, 13-15, 17, 18 and 20 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Ireson et al. (2001), of record, in view of
Gurib-Fakim et al. (2005), and further in view of Lu et al. (2006), of record.

(3) Claim(s) 1, 2, 4-7, 10, 12, 13 and 15-18 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Ireson et al. (2001), of record, in view of Gurib-Fakim et al. (2005), and further in view of Barnes et al. (2005), of record.



(2) Response to Argument
With regard to (1) above, the Appellant argues that Gurib-Fakim is simply verifying what was already recognized in the art, that certain known ethnobotanical substances (plants) have medicinal effects.  The Appellant notes that the reference goes no further, arguing that in conventional practice, the next reasonable step forward from the results of Gurib-Fakim is to attempt to identify what specific individual compounds in the ethnobotanical substances are responsible for the medicinal effects.  Appellant asserts that conventional practice would be fractionation techniques, which are acknowledged to have failed.  Appellant opines that the ordinary artisan would be left with not reasonable way to proceed from Gurib-Fakim to identify the actual effective compounds in the studied ethnobotanical substances (Arguments, Pg. 5, Lines 9-18).

In response to Appellant's arguments against the Gurib-Fakim reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  





In this instance, the Examiner notes that Gurib-Fakim et al. was cited as a secondary reference relevant for its teachings of the crude in-vivo and in-vitro metabolic screening of ethnobotanical substances containing previously unidentified medicinally active compounds.  Ireson et al. was cited for its teaching of specific in-vitro metabolic assays on human and rat liver preparations and in-vivo metabolic assays on rats for characterizing the medicinally active components of a known ethnobotanical substance (curcumin, extracted from turmeric).   The ordinary artisan would have found obvious the adaptation of the specific in-vitro and in-vivo process of Ireson et al. for characterizing and identifying metabolites from a known ethnobotanical substance to the rudimentary in vitro and in vivo analysis of ethnobotanical substances, because this is no more than the application of a known technique (detailed in vitro and in vivo ethnobotanical metabolic testing with a known ethnobotanical substance) to a known method (rudimentary in vitro and in vivo metabolic testing of ethnobotanicals with unidentified medicinally active chemical entities) ready for improvement to yield predictable results.  Those of ordinary skill in the art at the time of the invention would have been motivated to make this modification in order to have a more complete metabolic analysis of previously unidentified medicinally active chemical entities found in known ethnobotanical substances.  Further, Gurib-Fakim et al. teaches that the use of traditional ethno-medicine is strong but the biologically activity of many plants has yet to be determined (see Pg. 41, Abstract and Lines 1-13).  Therefore, these plants would need to be metabolically characterized in-vitro and in animal models in order to fully assess their pharmacologic potential.  

With regard to the Appellant’s argument that conventional practice was drawn toward ineffective fractionation techniques, this is not evidence that the prior art references could not or should not be combined as suggested by the Examiner.

The Appellant argues that the instant invention is drawn to a different approach to identifying effective compounds, not known in the prior art.  That is, that extracts of chemical entities which are the product of liver enzymes and/or intestinal oxidation (i.e. metabolism in the body) are actually responsible for the efficacy of the ethnobotanical substances.  Appellant asserts that only the claimed invention produces this result and is an effective substitute for fractionation.  Appellant argues that the Examiner’s combination of the method of Ireson with ethnobotanical substances of Gurib-Fakim is not obvious as it is based on speculation by the Examiner without any evidentiary support (Arguments, Pg. 5, Lines 19-29 and Pg. 6, Line 1).

This is not found to be persuasive for the following reasons, in response to Appellant's argument that the instant invention is drawn to a different approach to identifying effective metabolic compounds not known in the prior art, the Examiner maintains that while not anticipated by the prior art it is nevertheless obvious in view of the prior art as discussed above.  Further, both Ireson et al. and Gurib-Fakim recognize that metabolic in vitro assays (utilizing liver and/or intestinal preparations) and in vivo animal assays are useful in characterizing the activity (and therefore efficacy) of ethnobotanical substances.

 With regard to the Appellant’s argument that the instant invention is an effective substitute for fractionation, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art as set forth by the Examiner cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper speculation without evidentiary support, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon speculation and the state of the art at the time of the invention. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the ordinary artisan would have found obvious the adaptation of the specific in-vitro and in-vivo process of Ireson et al. for characterizing and identifying metabolites from a known ethnobotanical substance to the rudimentary in vitro and in vivo analysis of traditional ethnobotanical substances taught by Gurib-Fakim, because this is no more than the application of a known technique (detailed in vitro and in vivo ethnobotanical metabolic testing with a known ethnobotanical substance) to a known method (rudimentary in vitro and in vivo metabolic testing of ethnobotanicals with unidentified medicinally active chemical entities) ready for improvement to yield predictable results (the metabolic analysis of unknown medicinally active chemical entities).  

The Appellant argues that Gurib-Fakim is non-compatible with Ireson as it only verifies that ethnobotanical substances have medicinal effects, is drawn to “crude” in-vitro analysis and does not include in-vivo assay.  Appellant asserts that there is no teaching or suggestion in the reference to pursue actual identification of the active compounds of the ethnobotanical plants using the methods of Ireson, which is allegedly not drawn to ethnobotanical substances.  Appellant re-asserts that the combination of the cited references is based on the Examiner’s speculation, based on the Appellant’s disclosure and not the prior art at the time of the invention.  Appellant concludes that it would be unreasonable for the ordinary artisan to use Ireson on ethnobotanical substances without some direction in the art at the time of the invention (Arguments, Pg. 6, Lines 1-14).

In response to Appellant's argument that Gurib-Fakim et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ireson is drawn to the characterization of medicinally active metabolites from a known ethnobotanical substance using in-vivo and in-vitro assays.  Ireson et al. is drawn to the characterization of curcumin, which is extracted from turmeric (see Ireson et al., Pg. 1058, Column 1, Lines 1-5). 

Gurib-Fakim et al. teaches the in-vitro and in-vivo metabolic analysis of ethnobotanical substances (plant extracts) which have previously unidentified medicinally active chemical agents (see Gurib-Fakim et al., Pg. 41, Lines 8-13).  Therefore, it would have been obvious to those of ordinary skill in the art before the instant invention to modify the detailed method of Ireson et al. of in vitro and in vivo metabolic analysis of a known ethnobotanical substance (curcumin) with the method of Gurib-Fakim et al. of rudimentary in vitro and in vivo analysis of unknown ethnobotanical substances, because this is no more than the application of a known technique (detailed in vitro and in vivo ethnobotanical metabolic testing) to a known method (rudimentary in vitro and in vivo testing of ethnobotanicals) ready for improvement to yield predictable results.  Further, Ireson et al. discusses at Pg. 1063, Column 2, Lines 26-29, that the assay results shed new light on the role of the liver in the metabolic fate of curcumin because they suggest that hepatic metabolism of curcumin is a pharmacological deactivation step.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the application of assays to determine the metabolic fate of curcumin metabolites to characterize the fate of unknown biologically active metabolites obtained from extracts of uncharacterized plants.  While Gurib-Fakim et al. is drawn to crudely determining the metabolic biological activity of uncharacterized plant extracts, those of ordinary skill in the art would look to the more refined technique of Ireson et al. in order to ascertain whether liver metabolism renders the unknown biologically active metabolites inactive, as in the case of curcumin for example. 

Those of ordinary skill in the art at the time of the invention would have been motivated to make this modification in order to have a more complete metabolic analysis of previously unidentified medicinally active chemical entities found in known ethnobotanical substances.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, the analysis of medicinal plants by in vitro and in vivo assays.  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper speculation without evidentiary support, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon speculation and the state of the art at the time of the invention.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner has provided sound logical reasoning in the prior rejections why the ordinary artisan at the time of the instant invention, in possession of the teachings of the cited prior art, would have found obvious the instantly claimed invention.  Briefly, Ireson is drawn to the characterization of medicinally active metabolites from a known ethnobotanical substance (turmeric extract) using in-vivo and in-vitro assays.  Gurib-Fakim teaches the in-vitro and in-vivo metabolic analysis of ethnobotanical substances (plant extracts) which have previously unidentified medicinally active chemical agents.  

Ireson et al. discusses at Pg. 1063, Column 2, Lines 26-29, that the assay results shed new light on the role of the liver in the metabolic fate of curcumin because they suggest that hepatic metabolism of curcumin is a pharmacological deactivation step.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the application of assays to determine the metabolic fate of curcumin metabolites to characterize the fate of unknown biologically active metabolites obtained from extracts of uncharacterized plants.  While Gurib-Fakim et al. is crudely determining the metabolic biological activity of uncharacterized plant extracts those of ordinary skill in the art would look to the refined technique of Ireson et al. in order to ascertain whether metabolism renders the biologically active metabolite inactive, as in the case of curcumin. 

The Appellant argues that there is no justification for the finding by the Examiner that step 7) of Claims 1 and 17 is inherent in the method of Ireson et al. as “inherent” means fixed or absolute and the matches set forth in the claims are only potentially medicinally active effective chemical entities.  The Appellant notes that the Examiner states that the method of Ireson et al. would inherently “identify” those matches as potentially medicinally active effective chemical entities, however the term “identify” is not used in Claims 1 or 17 and a finding of inherency is thus neither logical or supported (Arguments, Pg. 6, Lines 15-27).



This is not found to be persuasive for the following reasons, the amendment to the claim to remove the term “identified” merely means that any matches of the animal species in-vivo dosing and human chemical entities from the in-vitro assay are potentially medicinally active chemical entities associated with the associated with the efficacy of the ethnobotanical substance.  This is a fixed, unambiguous and absolute statement.  Therefore, if the chemical entities are determined to “match” it correlates with the efficacy of the chemical entities, which is a characteristic of the claimed method.  As the method of the prior art would perform all of the claimed physical method steps, it would therefore be expected to arrive at the same result.

The Appellant argues that step 4) of Claims 1 and 17 specifies a “plurality” of animal species following in-vivo dosing which is allegedly not taught by Ireson et al. as suggested by the Examiner.  The Appellant argues that “human colonic cells” are being included to define a plurality of animal species as rats and mice are not a “plurality” of animal species.  Appellant asserts that “human colonic cells” are not animal species (Arguments, Pg. 6, Lines 28-29 and Pg. 7, Lines 1-5).

This is not found to be persuasive for the following reasons, the instant disclosure does not provide a definition for the term “plurality”.  Therefore, the term has been given its broadest, reasonable interpretation of anything more than one and the specific teaching by Ireson et al. of rats and mice would meet the claimed limitation of a “plurality”.
  
However, humans are also considered to be animals and classified as part of the animal kingdom (Animalia) in the animal phylum chordata.  Therefore, as Ireson et al. also teaches human colonic cells, the reference teaches a plurality (at least three) distinct animal species; rat, in the form of hepatocytes (Ireson et al., Pg. 1059, Column 2, Lines 3-5) and whole animals (Pg. 1059, Column 2, Lines 49-51), mice, as suggested by Ireson et al. for use in further metabolic assays (Pg. 1063, Column 1, Lines 14-20 and Fig. 7) and humans, in the form of hepatocyte preparations (Pg. 1059, Column 2, Lines 3-10).   The Examiner notes the Specification as published, at Pg. 2, Paragraph [0014] states:
“The same assays are also performed in-vitro with preparations from various animal species, shown in block 14 in FIG. 1. Animal intestinal and/or liver preparations as well as animal enzyme expression preparations could be used as well as the preferred liver microsomes, like that used for the human in-vitro assay. The possible animal species include, for example, among others, mice, rats, dogs, monkeys, etc. While testing of a variety of animals is preferred, it should be understood that animal in-vitro testing could be accomplished with just one animal species. It should also be understood that in the method of FIG. 1, the above two in-vitro assay steps could be reversed in sequence and the claims herein interpreted accordingly”.

Therefore, the instant Specification acknowledges that use of a single animal species would be sufficient for in-vitro testing, an indication of non-criticality.  The Examiner also notes that rats and mice are different species, as acknowledged by the instant Specification.  
The Examiner notes that the Appellant’s arguments did not specifically address either rejections (2) or (3) as set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        

Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.